DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an operating device configured to receive a printing
request for the specific content displayed on the display” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018077859 to Mori in view of JP 2013228788 to Takahashi.





     Regarding claim 1, Mori discloses a memory configured to store information indicating a designated user corresponding to a specific content as a printing person to print the specific content (paragraph 88-90, 104, 106-108, 135, 136; job information holding unit 26 (memory) stores information of owner user name (designated user) for print data (content); owner is designated as printing person for printing the print data since owner is designated as the print executor (printing person) even if proxy user is actually printing the print data ); and
      a processor configured to (paragraph 24-25; CPU 611), when printing is requested of a specific content for which a designated user as a printing person is stored in the memory in correspondence, control printing of the specific content by the printer with the designated user as the printing person (paragraph 101-108; user selects print job from list as request for printing; the print job is associated with owner name (designated user) in job information holding unit 26 (memory) wherein owner is designated as the print executor even if proxy user is actually printing the print data; print processing unit 48 of image forming apparatus 12 (printer) prints the selected job and owner is the designated as printing person).
However Mori does not disclose an image forming device, comprising
      a memory configured to store information indicating a designated user corresponding to a specific content as a printing person to print the specific content; and
      a processor control printing of the specific content by the printer with the designated user as the printing person.

      Takahashi discloses an image forming device (page 2, top paragraph; printer 100), comprising
      a memory configured to store information indicating a designated user corresponding to a specific content as a printing person to print the specific content (page 2, last two paragraph; page 3 top paragraph; page 6; printer includes authentication unit 126, storage 116 includes user management table which stores user ID of proxy (designated user) as printing person for printing); and
      a processor (page 2, controller 110) to control printing of the specific content by the printer with the designated user as the printing person (page 6; proxy user instructs printing in step s30 and prints the job in step s41 with proxy user specified as the printing person).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Mori as taught by Takahashi to provide printer having the memory and processor to perform the print control based designated user.
        The motivation to combine the references is to provide all the processing of storing designated user information and print control based on designated user in one printer device as taught by Takahashi without having to rely on using separate server as taught by Mori.








           Regarding claim 2, Mori discloses the device according to claim 1, wherein the processor is configured to store information indicating a printing result of the specific content by the printer in association with the designated user corresponding to the specific content (paragraph 106-108; print result is stored when registration processing unit 22 registers the print result information which includes login user name of the owner as the print executor (designated user); print result includes information on how many sheets printed).


           Regarding claim 14, Mori discloses the device according to claim 1, wherein the processor is configured to determine whether a designated user is authenticated (paragraph 94; owner (designated user) is authenticated).









Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018077859 to Mori in view of JP 2013228788 to Takahashi further in view of JP 2009272896 to Tashiro.

           Regarding claim 3, Mori does not disclose the device according to claim 2, wherein the designated user is a department corresponding to the specific content, and the processor is configured to store the information indicating a printing result of the specific content by the printer in association with the department corresponding to the specific content.
          Tashiro discloses wherein the designated user is a department corresponding to the specific content, and the processor is configured to store the information indicating a printing result of the specific content by the printer in association with the department corresponding to the specific content (paragraph 42-43, 57; log management 82 stores print job execution date/time (print result) together with department information of requestor associated with print job; designated user is department associated with requestor since department is assigned the cost of printing; MFP 1 provides printer).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Mori in view of Takahashi as taught by Tashiro to provide storing of print result in association with department information.
        The motivation to combine the references is to provide automatic billing based on total number of printing for each department based on number of printed sheet information stored in the log management (paragraph 41-43).





Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018077859 to Mori in view of JP 2013228788 to Takahashi further in view of US Patent Application Publication Pub. No. US 20020138564 to Treptow.

           Regarding claim 4, Mori discloses wherein the processor is configured to control the printing of the specific content by the printer with the designated user as a printing person when the printing request for the specific content is input to the operating device and when a designated User is stored in the memory with respect to the specific content (paragraph 101-108; user selects print job from list as request for printing; the print job is associated with owner name (designated user) in job information holding unit 26 (memory) wherein owner is designated as the print executor even if proxy user is actually printing the print data; print processing unit 48 of image forming apparatus 12 (printer) prints the selected job and owner is the designated as printing person).
However Mori does not disclose the device according to claim 1, further comprising:
a display configured to display an image of a specific content; and
an operating device configured to receive a printing request for the specific content displayed on the display.
       Treptow discloses further comprising:
a display configured to display an image of a specific content; and
an operating device configured to receive (limitation interpreted under 35 U.S.C. 112(f) as the touch panel or the like) a printing request for the specific content displayed on the display (paragraph 103; preview image of document (content) is displayed and user can provide print request for this previewed data).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Mori in view of Takahashi as taught by Treptow to provide printing of display content.
        The motivation to combine the references is to provide print preview of document as display content so that user can decide to print document based on how it will look like as printed and further provide print history based on the printed output (paragraph 103-104).









Claim(s) 6-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018077859 to Mori in view of JP 2013228788 to Takahashi further in view of US Patent Application Publication Pub. No. US 20170272601 to Ando.

           Regarding claim 6, Mori does not disclose the device according to claim 1, wherein the processor is configured to determine a printing or display of the specific content based on user information stored in the memory.
         Ando discloses wherein the processor is configured to determine a printing or display of the specific content based on user information stored in the memory (paragraph 71-74, 82-83; memory 35 stores user ID in association with preferential operation that determines whether to display data or print data for card (case 1 or case 2) ).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Mori in view of Takahashi as taught by Ando to provide output option based on user preference.
        The motivation to combine the references is to provide user option to have electronic version of document on mobile display or option to have printout of the document as preferred if mobile display is not available (paragraph 71-74, 82-83).






           Regarding claim 7, Ando discloses the device according to claim 6, wherein the user information includes at least one of a user name, user authentication information, department names corresponding to a user, a used amount of the device by the user, or a usable amount of the device by the user (paragraph 71-74, 82-83; memory 35 stores user ID in association with preferential operation that determines whether to display data or print data for card (case 1 or case 2)).

           Regarding claim 8, Ando discloses the device according to claim 1, wherein the processor is configured to determine a printing or display of the specific content based on content management information stored in the memory (paragraph 82-83; input output mode (content management info) used to determine whether to display or print; if electronic (display) and paper (print)). 

           Regarding claim 9, Ando discloses the device according to claim 8, wherein the content management information includes at least one of specific content name, printing authority, data storage location, or designated user corresponding to each of the specific content (paragraph 82-83; input output mode (content management info) used to determine whether to display or print; if electronic user has authority to display and if  paper user has authority to print (print authority)).





           Regarding claim 12, Ando discloses the device according to claim 1, wherein the specific content includes at least one of printing data or display data (paragraph 71-74; visit card data for print or display).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018077859 to Mori in view of JP 2013228788 to Takahashi US Patent Application Publication Pub. No. US 20150264204 to Inoue.

           Regarding claim 10, Mori does not disclose the device according to claim 1, wherein the processor is configured to determine a printing or display of the specific content based on department management information stored in the memory.
         Inoue discloses wherein the processor is configured to determine a printing or display of the specific content based on department management information stored in the memory (Fig. 5 shows department name in association filename having different format such as pdf (associated with printing) and jpg/png format associated with displaying image; paragraph 42, 48-53; printing or displaying document as result of search in association with search condition including department name; database 33 stores department name in association with file (content)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Mori in view of Takahashi as taught by Inoue to provide output option for document based on department data.
        The motivation to combine the references is to provide searching method for registered document using department information as search condition and further provide options for user to display (projector) or to print out the searched document (paragraph 42, 48-53).


           Regarding claim 11, Inoue discloses the device according to claim 10, wherein the department management information includes at least one of department identification, a used amount of the device by a department, or a usable amount of the device by the department (Fig. 5 shows department name (department identification) in association with filename; paragraph 42, 48-53).



Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018077859 to Mori in view of JP 2013228788 to Takahashi further in view of US Patent Application Publication Pub. No. US 20180247048 to Sakemi.
           Regarding claim 13, Mori does not disclose the device according to claim 1, wherein the processor is configured to prompt an administrator to set a designated user.
          Sakemi discloses wherein the processor is configured to prompt an administrator to set a designated user (paragraph 97-100; on screen 900 the administrator is prompted to designate proxy user).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Mori in view of Takahashi as taught by Sakemi to provide administrator option to set user information.
        The motivation to combine the references is to provide administrator option to register user with or without password requirement for using the MFP (paragraph 97-100).


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018077859 to Mori in view of JP 2013228788 to Takahashi further in view of JP 2002055576 to Honma.
           Regarding claim 15, Mori does not disclose the device according to claim 1, wherein the processor is configured to, when a usable amount of the device by the designated user is below a predetermined value, prevent use of the device by the designated user.
           Honma discloses wherein the processor is configured to, when a usable amount of the device by the designated user is below a predetermined value, prevent use of the device by the designated user (paragraph 107, 114-115; when print counter of user (predetermined value) of department ID exceed upper limit counter (usable amount), then upper limit counter (usable amount) is below the print counter of user (predetermined value); if it exceeds copying further is prohibited for that user). 
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Mori in view of Takahashi as taught by Honma to provide print restriction based on used amount.
        The motivation to combine the references is to provide option of finishing print job normally even if the print limit is reached for the designated user by selection process (paragraph 8, 147).






Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.









Other Prior Art Cited

14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140055809 to Nishida.
US 20150103370 to Takigawa.





Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

08/27/2022